         Case 2:20-cv-02528-MAK Document 19 Filed 07/13/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ORLANDO A. ACOSTA                              CIVIL ACTION

                       v.                          NO. 20-2528

    GOVERNOR TOM WOLF, et al.


                                             ORDER

        AND NOW, this 13 th day of July 2020, upon noting our June 30, 2020 Memorandum (ECF

Doc. No. 15) miscalculated the number of signatures necessary for appearance on a general

election ballot but not materially altering our June 30, 2020 Order (ECF Doc. No. 16) thus

warranting correction and to certify a supplemental record consistent with Federal Rule of

Appellate Procedure l0(e), it is ORDERED the Clerk of Court shall certify this Order for the

Court of Appeals to correct or modify the record to: adequately reflect the required number of

signatures for the 2020 general election to the House of Representatives in the challenged

Congressional District to be 5,752 (not 1,000); and, to clarify our cite to Libertarian Party of

Illinois v. Pritzker, --- F. Supp. 3d---, 2020 WL 1951687 (N.D. Ill. Apr. 23, 2020) with no material

change or amendment to our Order now on appeal. 1




1
   We dismissed Mr. Acosta's amended complaint following our second section 1915 screening
consistent with Congress's mandate on filings seeking to proceed informa pauperis. Mr. Acosta
claimed Governor Wolf and Secretary Boockvar discriminated against him based on his disability
by requiring he obtain signatures during COVID-19 stay at home orders before being placed on
the ballot as an independent candidate for the United States House of Representatives. After our
June 30, 2020 Order but before Mr. Acosta filed his Notice of Appeal, an interested "commentator"
wrote a letter which Mr. Acosta filed on our docket, ECF Doc. No. 17-1 noting he believed we
erred in calculating the number of signatures for a place on the November 3, 2020 general election
ballot as an independent candidate, and in not more fully addressing Libertarian Party of Illinois
v. Pritzker, --- F. Supp. 3d ---, 2020 WL 1951687 (N.D. Ill. April 23, 2020). After reviewing this
letter filed by Mr. Acosta and under our sua sponte authority, we correct and modify the record
          Case 2:20-cv-02528-MAK Document 19 Filed 07/13/20 Page 2 of 3




 including our June 30, 2020 Memorandum under Federal Rule of Appellate Procedure 10(e).
 Fassett v. Delta Kappa Epsilon (New York), 807 F.2d 1150, 1165 (3d Cir. 1986) (authorizing the
 district court to augment the record "when a material matter is omitted by error or accident").

We correct our mistaken cite to the number of signatures Mr. Acosta must collect under
Pennsylvania law to be placed on the November 3, 2020 general election ballot for his
Congressional District. As is now apparent on the record, ECF Doc. No. 17-2, the number of
signatures Mr. Acosta must collect to appear on the ballot for his Congressional District in
November 2020 is 5,752 signatures. For the general election, the Commonwealth mandates
independent candidates for non-statewide offices obtain signatures from "at least equal to two per
centum of the largest entire vote cast for any officer ... elected at the last preceding election in
said electoral district." 25 Pa. Stat. and Cons. Stat. Ann.§ 291 l(b). Mr. Acosta's address indicates
he lives in the Commonwealth's Third Congressional District; in the last preceding election-the
2018 United States elections-Congressperson Dwight Evans received the largest share of the
entire vote cast for the seat with 287,610 votes. Because two per centum of 287,610 is 5,752.2,
Mr. Acosta must obtain 5,752 signatures on his nominating papers to appear on the ballot as an
independent candidate for the seat representing the Commonwealth's Third Congressional District
in the House of Representatives.

We also address our incomplete discussion of Libertarian Party ofIllinois v. Pritzker, --- F. Supp.
3d---, 2020 WL 1951687 (N.D. Ill. Apr. 23, 2020). In our June 30, 2020 Memorandum, we cited
Judge Pallmeyer's observation in Libertarian Party of Illinois: "'[s]uspending entirely the
signature requirement without requiring candidates to otherwise demonstrate historical support'
would require the court to modify state election law procedures 'beyond [our] typical variations."'
ECF Doc. No. 15 at 7 (quoting Libertarian Party of Illinois, 2020 WL 1951687, at *4). Judge
Pallmeyer ordered the plaintiffs-third-party candidates with demonstrated historical support for
gathering the necessary signatures for ballot placement-to be listed on the ballot after the parties
submitted an agreed order. Judge Pallmeyer found this relief properly balanced the State's
interests in "preventing voter confusion, blocking frivolous candidates from the ballot, and
otherwise protecting the integrity of the upcoming election," with the burdens placed on new party
and independent candidates' ability to collect signatures in light of the governor's stay-at-home
orders. Libertarian Party of Illinois, 2020 WL 1951687, at *5.

While we address to conform to the record, we need not revisit or change our dismissal under
section 1915. Unlike Libertarian Party of Illinois, Mr. Acosta's ultimately frivolous amended
complaint grieved issues relating to his disabilities under federal statutes against Governor Wolf
and Secretary Boockvar. Even when liberally construing Mr. Acosta's amended complaint as
presenting a constitutional claim for ballot access, Mr. Acosta failed to plead facts supporting such
a claim. When reviewing a constitutional claim to ballot access, "[w]e consider what burden is
placed on the rights which plaintiffs seek to assert and then we balance that burden against the
precise interests identified by the state and the extent to which these interests require that plaintiffs'
rights be burdened." Rogers v. Corbett, 468 F.3d 188, 194 (3d Cir. 2006) (announcing rule based
on Anderson-Burdick framework). Mr. Acosta has an associational right to seek signatures for
placement on the ballot; but unlike Libertarian Party ofIllinois, Mr. Acosta failed to plead specific
burdens to this right-he pleaded no historical support for his candidacy nor a continuing stay-at-
home requirement. Mr. Acosta can secure signatures from June 5 to August 3, 2020 with no state
actor impeding his access. We saw no existingtght for automatic ballot placement but, even if
         Case 2:20-cv-02528-MAK Document 19 Filed 07/13/20 Page 3 of 3




Mr. Acosta has such a right, it must be burdened by the identified strong, nondiscriminatory state
interests to protect the public from a pandemic for a limited period (now lifted) as well as avoid
ballot confusion. ECF Doc. No. 15 at 6; see also Rogers, 468 F. 3d at 194 "(the right to ballot
access ... may be limited in accord with appropriate state interests, and that limitations imposed
in furtherance of such interests need not be the most narrowly drawn as long as they are
nondiscriminatory and reasonable in light of the relevant burden."). Mr. Acosta did not plead facts
demonstrating a viable case supporting his requested relief of automatic ballot placement. No state
actor is impeding his ballot access. Our correction of this analysis of Libertarian Party of Illinois
does not disturb our June 30, 2020 Order and reasoned Memorandum.




                                                 3
